Citation Nr: 0326053	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-01 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant timely applied for waiver of recovery 
of an overpayment of Dependency and Indemnity Compensation 
(DIC) benefits in the calculated amount of $10, 941.12.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran died in September 1970.  The appellant is the 
veteran's mother.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 determination of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) at the Muskogee, Oklahoma, Regional 
Office (RO) that denied the appellant's request for a waiver 
of an overpayment of (DIC) benefits on the basis that the 
appellant's waiver request was not submitted in a timely 
manner.


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate consideration for the reasons that follow.

In the July 2001 waiver decision, it was noted that the 
appellant was notified by letters dated June 24, 2000 and 
December 6, 2000 of the amount of the overpayment in this 
case and of her right to request a waiver within 180 days.  
Copies of those letters, however, are not of record.  As 
such, the Board is not now in a position to confirm that 
letters were sent to the appellant's address of record or 
that the letters fully informed the appellant both of her 
right to request waiver of recovery of the overpayment and of 
the time limits imposed by law for her submission of such a 
request.  Absent proof that the appellant has been properly 
notified of her right to request a waiver in this case, the 
Board is unable to determine whether all appropriate due 
process considerations have been followed in this case.

The Board observes that in any waiver decision involving a 
debt under the Debt Management Center's (DMC) jurisdiction 
where timeliness of the waiver request is at issue, the DMC 
is to provide: (1) verification in the form of a signed, 
written certification from DMC management identifying the 
date of dispatch of the initial notice of indebtedness and 
right to request waiver; (2) a printout of the screen from 
the Centralized Accounts Receivable Online System (CAROLS) 
that indicates the date of dispatch of the DMC's initial 
notice to the debtor with a statement that explains the 
details of the screen and a copy of the type of form letter 
sent to the debtor; and (3) a copy of any correspondence 
received from the debtor in response to the initial notice of 
indebtedness and right to request waiver.  The Committee is 
to make the written declaration, the CAROLS screen printout 
(with the statement of explanation), the copy of the VA form 
letter sent to the debtor, and the copy of the debtor's 
response a part of the permanent record.  See OF Bulletin 
99.GC1.04 (May 14, 1999).  The RO is requested to ensure that 
these directives are followed in this case.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should, to the extent 
possible, obtain from the DMC (1) 
verification in the form of a signed, 
written certification from DMC management 
identifying the date of dispatch of the 
initial notices of indebtedness and right 
to request waiver; (2) a printout of the 
screen from the Centralized Accounts 
Receivable Online System (CAROLS) that 
indicates the date of dispatch of the 
DMC's initial notices to the appellant 
with a statement that explains the 
details of the screen and a copy of the 
type of form letter sent to the 
appellant; and (3) a copy of any 
correspondence received from the 
appellant in response to the initial 
notice of indebtedness and right to 
request waiver.  In the event that all or 
some of the above is unavailable, the RO 
should associate with the claims folder 
some documentation/confirmation that 
indicates that a letter was sent to the 
appellant informing her of the 
overpayment in this case and her 
appellate rights regarding a request for 
waiver to her address of record at the 
time.

2.  The appellant should be informed how 
the  indebtedness was calculated

3.  The issue on appeal should again be 
reviewed.  If the benefit sought is not 
granted in full, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the claim, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional argument and/or evidence she 
desires to have considered in connection with this appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


